Case 5:20-cv-00147-JSM-PRL Document 17 Filed 07/31/20 Page 1 of 2 PageID 73




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

KATHLEEN BURGOS,

       Plaintiff,

v.                                                       Case No: 5:20-cv-147-Oc-30PRL

SOUTHEASTERN FREIGHT LINES,
INC. and THOMAS J. ANDERSON,

       Defendants.


                                           ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 16). The Court notes that the

parties did not file written objections to the Report and Recommendation and the time for

filing such objections has elapsed.

       After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 16) of the Magistrate Judge is

              adopted, confirmed, and approved in all respects and is made a part of this

              order for all purposes, including appellate review.
Case 5:20-cv-00147-JSM-PRL Document 17 Filed 07/31/20 Page 2 of 2 PageID 74




      2.     Defendants’ Motion to Dismiss (Dkt. 13) is GRANTED as to Count II, but

             otherwise DENIED.

      3.     Defendants’ shall file an Answer to the Complaint within fourteen (14) days

             from the date of this Order.

      DONE and ORDERED in Tampa, Florida, this 31st day of July, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
